

114 HR 6405 IH: To amend the Internal Revenue Code of 1986 to extend for one year the exclusion from gross income of discharge of qualified principal residence indebtedness.
U.S. House of Representatives
2016-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6405IN THE HOUSE OF REPRESENTATIVESNovember 30, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for one year the exclusion from gross income
			 of discharge of qualified principal residence indebtedness.
	
		1.Extension of exclusion from gross income of discharge of qualified principal residence indebtedness
 (a)In generalSection 108(a)(1)(E) of the Internal Revenue Code of 1986 is amended by striking January 1, 2017 both places it appears and inserting January 1, 2018. (b)Effective dateThe amendment made by this section shall apply to indebtedness discharged after December 31, 2016.
			